Exhibit 10.2

AMENDMENT NUMBER SEVEN

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and among

PENNYMAC LOAN SERVICES, LLC,

PENNYMAC HOLDINGS, LLC,
PENNYMAC CORP.

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER SEVEN (this “Amendment Number Seven”) is made this 7th day
of June, 2019, by and among PENNYMAC CORP. (“PMAC”), PENNYMAC HOLDINGS, LLC
(together with PMAC, each a “Seller” and collectively, the “Sellers”), PENNYMAC
LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Amended and
Restated Master Repurchase Agreement, dated as of March 3, 2017, by and among
Sellers, Servicer and Buyer, as such agreement may be amended from time to time
(the “Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers, Servicer and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Sellers and Servicer represent to Buyer that the
Seller Parties and Servicer are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments. Effective as of June 7, 2019 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a)Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean August 6, 2019, or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

(b)Section 4(c) of the Agreement is hereby amended by adding the following
language at the end of such section:

In connection with the extension of the Termination Date from June 7, 2019 to
August 6, 2019, Sellers agree to pay to Buyer an additional commitment fee for
the period beginning on June 7, 2019 through August 6, 2019, equal to the June
2019 NPL Supplemental Commitment Fee.  The June 2019 NPL Supplemental Commitment
Fee shall be made in Dollars, in immediately available funds, without deduction,
set off or counterclaim.  The  June 2019 NPL Supplemental Commitment Fee shall
be paid in two installments, each equal to the June 2019 NPL Supplemental
Commitment

 

--------------------------------------------------------------------------------

 

Fee Installment Amount. The first June 2019 NPL Supplemental Commitment Fee
Installment Amount shall be paid on or prior to June 7, 2019 and the subsequent
June 2019 NPL Supplemental Commitment Fee Installment Amount shall be paid on or
prior to July 5, 2019.  Buyer may, in its sole discretion, net all or any
portion of the June 2019 NPL Supplemental Commitment Fee then due and payable
from the proceeds of any Purchase Price paid to Seller.  The June 2019 NPL
Supplemental Commitment Fee is and shall be deemed to be fully earned as of June
7, 2019 and non-refundable when paid.

 

Section 2.Effectiveness.  This Amendment Number Seven shall become effective as
of the date that Buyer shall have received counterparts of this Amendment Number
Seven duly executed by each of the parties hereto.

Section 3.Fees and Expenses.  Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Seven (including all reasonable fees and out of pocket costs and expenses
of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

Section 4.Representations.  Sellers and Servicer hereby represent to Buyer that
as of the date hereof, the Seller Parties and Servicer are in full compliance
with all of the terms and conditions of the Agreement and each other Program
Document and no Default or Event of Default has occurred and is continuing under
the Agreement or any other Program Document.

Section 5.Binding Effect; Governing Law.  This Amendment Number Seven shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SEVEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

Section 6.Counterparts.  This Amendment Number Seven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 7.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Seven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Seven to be executed and delivered by their duly authorized officers as
of the Amendment Effective Date.

 

PENNYMAC CORP.,

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC HOLDINGS, LLC,

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC LOAN SERVICES, LLC,

(Servicer)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

 

By:

 

/s/ Susan Mills

Name:

 

Susan Mills

Title:

 

Vice President

Citibank, NA

 

 